DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Appl/Pat. No.
Claim correspondence




Appl. 17517951
1, 11, 15
2, 12
3, 13
4
5, 17
6
7
8, 14
9
10
16, 20
18
19
Pat. 11176744
1, 11
2
3
4
5, 13
6
7
8
9
10, 16
14
18
19



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 16, 18 and 19 of U.S. Patent No. 11176744. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are broader than the claims of patent 11176744.

Claim 1 of Appl. 17517951
Claim 1 of Pat. 11176744
A server computer system configured to execute a mixed-reality (MR) service, said server computer system comprising:
A server computer system configured to execute a mixed-reality (MR) service, said server computer system comprising:
one or more processor(s); and one or more computer-readable hardware storage device(s) that store instructions that are executable by the one or more processor(s) to cause the server computer system to at least:
one or more processor(s); and one or more computer-readable hardware storage device(s) that store instructions that are executable by the one or more processor(s) to cause the server computer system to at least: 
receive sensor data of an internet of things (IOT) device; access a sensor readings map associated with the IOT device, the sensor readings map includes the sensor data;
receive, from an internet-of-things (IOT) device operating in an environment, sensor data representative of one or more condition(s) monitored by the IOT device; in response to receiving the sensor data, access a sensor readings map associated with the IOT device, the sensor readings map digitally representing the environment and including data representative of a location of the IOT device within the environment, the sensor readings map also including data representative of the one or more condition(s) monitored by the IOT device;

update the sensor readings map by attaching the sensor data to the sensor readings map;

determine a layout of the environment in which the IOT device is operating, the layout also reflecting the location of the IOT device within the environment;
and generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device,
 and generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, wherein: the coverage map reflects a limited operational coverage area of the IOT device based on the layout, the limited operational coverage area being a reduced-in-size version of an initially-determined operational coverage area, the limited operational coverage area being generated as a result of imputing a size-reducing buffer against the initially-determined operational coverage area and being generated to increase a likelihood of determining a real-world coverage area of the IOT device,
the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map.
 the limited operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites, “wherein the operational coverage map includes a buffer.” The phrase “the coverage map” has a lack of antecedent basis. The scope of “the operational coverage map” is unclear.
 For purpose of examination the phrase as interpreted as “the operational coverage area” based on limitation of claim 18.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US Pat. Pub. No. “20170105095” “Um”) in view of Correnti et al. (US Pat. Pub. No. 20180356241 “Correnti”) and Peretz et al. (US Pat. Pub. No. 20080133190, “Peretz”).

Regarding claim 1, Um teaches A server computer system ([0049] “The first electronic apparatus 101 may be, for example, a server”), comprising: one or more processor(s) (Fig. 2 element 210); and
one or more computer-readable hardware storage device(s) that store instructions that are executable by the one or more processor(s) to cause the server computer system  ([0147] “….. Examples of the computer-readable recording medium may include a magnetic medium such as a hard disk, a floppy disk, or a magnetic tape; an optical medium such as a compact disk read only memory (CD-ROM) or a digital versatile disk (DVD)”) to at least :
receive sensor data of an internet of things (IOT) device; ([0006] “….Accordingly, an aspect of the present disclosure is to provide apparatuses and methods consistent with the present disclosure relate to an electronic apparatus and an Internet of things (IoT) device controlling method thereof.  [0045] “The devices 105, 107, and 109 may each include at least one of sensor.  For example, the devices 105, 107, and 109 may include at least one of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a power sensing sensor, a gas sensor, a smoke sensor, and a moisture sensor.  These sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. [0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”);
However Um is silent about execute a mixed-reality (MR) service.
Correnti teaches execute a mixed-reality (MR) service ([0007] “……. transmitting a notification to a device associated with a first responder that notifies the first responder of the occurrence of the potential event. [0160]… In some implementations, the first responder device 790 may also include a mixed reality device such as mixed reality device 780”).
Um and Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um by executing a mixed-reality (MR) service as taught by Correnti by having the server of UM to generate mixed reality view.
The motivation for the above is to provide virtual data with IOT device data to provide meaningful status to viewers. 
 Um modified by Correnti teaches access a sensor readings map associated with the IOT device, the sensor readings map includes the sensor data (Um [0144] “In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date”.
Correnti teaches sensor reading map having sensor data, [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);

Even though UM as modified by Correnti teaches a second visualization reflecting the sensor readings map (Um Fig. 16B) but is silent about generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map.
Peretz teaches generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map (
[0082] “…….provides schematically a graphical representation of the solution that may include, for example, a coverage area by one or more sensors, latitude recommendations, angle recommendations (e.g., roll, pitch and yaw), viewpoints from each sensor, and the like.  The APM module 162 may determine an optimized security solution based on user constraints specifications”. 
Fig. 6 shows a combined map that includes coverage area and sensor reading map together. Paragraph [0082] describes sensor reading map will include latitude, roll, pitch, yaw and those are graphically displayed. 
According to Fig. 6 sensor map that includes sensors and its’ information are overlapped with coverage area);
Peretz and Um modified by Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um modified by Correnti by generating a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map as taught by Peretz.
The motivation for the above is to provide a complete view of sensor information and coverage information in a single integrated view.

Claim 11 is directed to a method and its steps are similar in scope and function of the elements of the system claim 1 and are also rejected with the same rationale as specified in the rejection of claim 1.

Regarding claim 18 Um teaches A server computer system ([0049] “The first electronic apparatus 101 may be, for example, a server”), comprising: one or more processor(s) (Fig. 2 element 210); and 
one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) to cause the server computer system ([0147] “….. Examples of the computer-readable recording medium may include a magnetic medium such as a hard disk, a floppy disk, or a magnetic tape; an optical medium such as a compact disk read only memory (CD-ROM) or a digital versatile disk (DVD)”) to perform at least the following: 
receive, sensor data of an internet-of-things (IOT) device ([0045] “The devices 105, 107, and 109 may each include at least one of sensor.  For example, the devices 105, 107, and 109 may include at least one of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a power sensing sensor, a gas sensor, a smoke sensor, and a moisture sensor.  These sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. [0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”);
However Um is silent about execute a mixed-reality (MR) service.
Correnti teaches execute a mixed-reality (MR) service ([0055] “As the agent 162 entered the property 101, the head-wear 162a may be configured to obtain sensor data from one or more sensors 120a, 120b, 120c, 120d, 120e, 120f, 120g, 120h, 120i, 120j, 120k, 120l of the property 101, obtain the agent's 162 current location within the property, and then generate a mixed reality environment for display on the transparent interface”).
Um and Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um by executing a mixed-reality (MR) service as taught by Correnti by having the server of UM to generate mixed reality view.
The motivation for the above is to provide virtual data with IOT device data to provide meaningful status to viewers. 
Um modified by Correnti teaches access a sensor readings map associated with the IOT device, the sensor readings map includes the sensor data (Um [0144] “In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date”.
Correnti teaches sensor reading map having sensor data, [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);
determine a layout of the environment in which the IOT device is operating, (Um Fig. 16B shows location of IOT sensors.
Correnti [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);
Even though UM as modified by Correnti teaches a second visualization reflecting the sensor readings map (Um Fig. 16B) but is silent about generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area being determined based on the layout of the environment, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map.
Peretz teaches generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area being determined based on the layout of the environment, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map (
[0082] “…….provides schematically a graphical representation of the solution that may include, for example, a coverage area by one or more sensors, latitude recommendations, angle recommendations (e.g., roll, pitch and yaw), viewpoints from each sensor, and the like.  The APM module 162 may determine an optimized security solution based on user constraints specifications”. 
Fig. 6 shows a combined map that includes coverage area and sensor reading map together. Paragraph [0082] describes sensor reading map will include latitude, roll, pitch, yaw and those are graphically displayed. 
According to Fig. 6 sensor map that includes sensors and its’ information are overlapped with coverage area);
Peretz and Um modified by Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um modified by Correnti by generating a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting sensor readings map, wherein: the coverage map reflects an operational coverage area of the IOT device, the operational coverage area being determined based on the layout of the environment, the operational coverage area starts at the IOT device and spans a determined distance away from the IOT device in the environment, and the second visualization is structured to overlap at least a part of the first visualization in the combined map as taught by Peretz.
The motivation for the above is to provide a complete view of sensor information and coverage information in a single integrated view.

Regarding claim 2, UM as modified by Correnti and Peretz teaches the MR service also being configured to transmit at least some of the sensor data to a mixed-reality (MR) device that is either (i) physically operating within the environment or (ii) displaying a visualization of the environment (Correnti, “[0054] An agent 162 may also be equipped with head-wear 162a that provides a transparent interface. The transparent interface may be naturally transparent such as, for example, a piece of glass. Alternatively, the “transparent” interface may be an engineered transparency achieved using one or more cameras. In addition to the transparent interface, the head-wear 162a may also include a computing device capable of generating mixed reality environments in the transparent interface. …. the monitoring application server 190, the central alarm station server 195, or a combination thereof during an event where the agent 162 has been authenticated.
[0055] As the agent 162 entered the property 101, the head-wear 162a may be configured to obtain sensor data from one or more sensors 120a, 120b, 120c, 120d, 120e, 120f, 120g, 120h, 120i, 120j, 120k, 120l of the property 101, obtain the agent's 162 current location within the property, and then generate a mixed reality environment for display on the transparent interface.”
Agent 162 who has a mixed reality device is receiving sensor data from MR service of a monitoring system 100.).	

Regarding claim 3, UM as modified by Correnti and Peretz teaches  the sensor data including measurement data obtained from a sensor of the IOT device such that the sensor readings map is updated to include the measurement data and such that the server computer system includes updated information regarding sensed operational conditions that are sensed by the IOT device (Um [0139] “As still another embodiment, the cloud server 1501 may provide a power managing service in the home on the basis of data measured through the motion sensor among the IoT sensors and the context information. [0143]……In addition, in the case in which the number of events is less than a preset first value (for example, 10), the cloud server 1501 may maintain an existing sensor map, and notify the user that the existing sensor map is maintained. [0144] In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date.  Particularly, in the case in which an analysis data is yesterday, the cloud server 1501 may compare the sensor map with an existing sensor map to represent added, deleted, and changed sensors in the sensor map and update the sensor map and the analysis date”).

Regarding claim 8, UM as modified by Correnti and Peretz teaches the sensor data including environmental data that is representative of an environment in which the IOT device is operating. (Um [0045] “…..In addition, the first electronic apparatus 101 may analyze the data output from the sensor attached to the specific position to estimate a position of a space to which the sensor is attached.  The temperature sensor may generate an event and output data in the case in which an external environment approaches a preset temperature.  The power sensing sensor may be connected to a power outlet, and may generate an event and output data in the case in which a device connected to the power outlet is powered on”).

Regarding claim 12,  UM as modified by Correnti and Peretz teaches, wherein the MR service is configured to transmit at least some of the sensor data to a remote mixed-reality device. (Correnti, “[0054] An agent 162 may also be equipped with head-wear 162a that provides a transparent interface. The transparent interface may be naturally transparent such as, for example, a piece of glass. Alternatively, the “transparent” interface may be an engineered transparency achieved using one or more cameras. In addition to the transparent interface, the head-wear 162a may also include a computing device capable of generating mixed reality environments in the transparent interface. …. the monitoring application server 190, the central alarm station server 195, or a combination thereof during an event where the agent 162 has been authenticated.
[0055] As the agent 162 entered the property 101, the head-wear 162a may be configured to obtain sensor data from one or more sensors 120a, 120b, 120c, 120d, 120e, 120f, 120g, 120h, 120i, 120j, 120k, 120l of the property 101, obtain the agent's 162 current location within the property, and then generate a mixed reality environment for display on the transparent interface.”
	Agent 162 who has a mixed reality device is receiving sensor data from MR service of a monitoring system 100. Agent 162 is a first responder and his mixed reality display device is remote from MR service provider which is the system).

Regarding claim 13 UM as modified by Correnti and Peretz teaches wherein the sensor data includes one or more of measurement data, image data, or inertial measurement unit (IMU) data (Um [0139] “As still another embodiment, the cloud server 1501 may provide a power managing service in the home on the basis of data measured through the motion sensor among the IoT sensors and the context information. [0143]……In addition, in the case in which the number of events is less than a preset first value (for example, 10), the cloud server 1501 may maintain an existing sensor map, and notify the user that the existing sensor map is maintained. [0144] In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date.  Particularly, in the case in which an analysis data is yesterday, the cloud server 1501 may compare the sensor map with an existing sensor map to represent added, deleted, and changed sensors in the sensor map and update the sensor map and the analysis date”).


Regarding claim 14 UM as modified by Correnti and Peretz teaches wherein the sensor data includes one or more of environmental data or image data. (Um [0045] “…..In addition, the first electronic apparatus 101 may analyze the data output from the sensor attached to the specific position to estimate a position of a space to which the sensor is attached.  The temperature sensor may generate an event and output data in the case in which an external environment approaches a preset temperature.  The power sensing sensor may be connected to a power outlet, and may generate an event and output data in the case in which a device connected to the power outlet is powered on”).


Regarding claim 15 UM as modified by Correnti and Peretz teaches determining a layout of an environment in which the IOT device is operating. (Um Fig. 16B shows location of IOT sensors.
Correnti [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);


Claims 4-5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of GUPTA (US Pat. Pub. No. 20150358777, “Gupta”).
Regarding claim 4 UM as modified by Correnti and Peretz is silent about the sensor data also including image data captured by a camera of the IOT device.
However Gupta teaches sensor data also including image data captured by a camera of IOT device ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having sensor data that includes image data captured by a camera of IOT device as taught by Gupta.
The motivation for the above to provide location information with sensor data by a same source with limited bandwidth with a synchronous output.

	Regarding claim 5 UM as modified by Correnti, Peretz and Gupta teaches in response to receiving the image data from the IOT device, determine re-localization position data for the IOT device (Gupta [0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”. [0075] “…..In this example, when these photographs are 
sent to the user, the user may be able to converge on the location of the given 
IoT device based on recognition of a general area shown in the photographs”).


Regarding claim 17  UM as modified by Correnti and Peretz  is silent about wherein the MR service relocalizes a position of the IOT device.
However Gupta teaches relocalizing a position of the IOT device ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6. [0075] “…..In this example, when these photographs are sent to the user, the user may be able to converge on the location of the given IoT device based on recognition of a general area shown in the photographs”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having MR service relocalizing a position of the IOT device similar to relocalizing a position of IOT device as taught by Gupta.
The motivation for the above is to have a better coverage area of the IOT device.

Regarding claim 19 UM as modified by Correnti and Peretz is silent about the sensor data including one or more of: 
image data corresponding to one or more image(s) of the environment; or signal strength data between the IOT device and another device located within the environment.
Gupta teaches the sensor data including one or more of: 
image data corresponding to one or more image(s) of the environment; or signal strength data between the IOT device and another device located within the environment (Gupta [0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having the sensor data including one or more of: 
image data corresponding to one or more image(s) of the environment; or signal strength data between the IOT device and another device located within the environment as taught by Gupta.
The motivation for the above is to provide location information with sensor data by a same source with limited bandwidth with a synchronous output.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti, Peretz and Gupta as applied to claim 5 above, and further in view of Feri et al. (US Pat. No. 9968018, “Feri”).

Regarding claim 6, UM as modified by Correnti, Peretz and Gupta doesn’t expressly teach, in response to determining the re-localization position data for the IOT device, update the coverage map associated with the IOT device, 
Feri teaches, in response to determining a re-localization position data for an IOT device, update a coverage map associated with the IOT device, (Col 2 lines 53-58 “For example, said adjusting of a sensor coverage area of said at least one sensor may comprise each sensor of said at least one sensor performing the step of adjusting of a sensor coverage area of the sensor based on information on a position of the sensor relative to at least one other installed sensor of the installed sensors”.  From Fig. 1 to Fig. 2 when the location of sensor changes the coverage area is updated.);
Feri and UM as modified by Correnti, Peretz and Gupta are analogous art as they are related to processing sensor data.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz and Gupta by having in response to determining the re-localization position data for the IOT device, update the coverage map associated with the IOT device.as taught by Feri. 
The motivation for the above is to provide a dynamic map to the users that will help user to organize the IOT devices. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of Ghosh et al. (US Pat. Pub. No. 20170280279, “Ghosh”).
Regarding claim 7 UM as modified by Correnti and Peretz is silent about the sensor data including inertial measurement unit (IMU) data that is representative of a movement of the IOT device within the environment.
Ghosh teaches sensor data also including inertial measurement unit (IMU) data that is representative of a movement of IOT device within environment (Ghosh [0045] “…..Using information such as signal strength, angle of access, direction and speed of a moving IoT device (from which the signal was received), and time of flight (among other measures), a more precise determination of IoT device location can be made”). 
Ghosh and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having sensor data that includes inertial measurement unit (IMU) data that is representative of a movement of IOT device within environment as taught by Ghosh.
The motivation for the above is to provide a precise determination of IOT device location.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of Gupta and Ghosh.
Regarding claim 9 UM as modified by Correnti and Peretz is silent about the sensor data also including image data that digitally represents the location of the IOT device within the environment, and the MR service being further configured to: use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment.
However Gupta teaches sensor data also including image data that digitally represents the location of the IOT device within the environment ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti by having sensor data that includes image data that digitally represents the location of the IOT device within the environment as taught by Gupta.
The motivation for the above to provide location information with sensor data by a same source (sensor) with limited bandwidth with a synchronous output without using additional device to send location data.
UM as modified by Correnti, Peretz and Gupta is silent about the MR service being further configured to: use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment.
Ghosh teaches, use sensor data to determine whether location of the IOT device has changed by comparing the sensor data against location data of the IOT device included within a digital representation of the environment (Ghosh [0052] “…..The localization record can identify a previously determined location for the first device based on a signal previously sent by the first device (e.g., to the gateway directly).  The presence information can be compared 540 with information in the localization record, for instance, characteristics of the previous signal from the particular device can be compared 540 with characteristics of the current signal from the particular device”).
Ghosh and UM as modified by Correnti, Peretz and Gupta are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz and Gupta by having the MR service being further configured to use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment similar to having sensor data to determine whether location of the IOT device has changed by comparing the sensor data against location data of the IOT device included within a digital representation of the environment as taught by Ghosh.
The motivation for the above is to use a standard and well known method of determining the status of IOT device and update the coverage map accordingly based on changed location.

Regarding claim 10 UM as modified by Correnti, Peretz, Gupta and Ghosh teaches  the digital representation of the environment digitally representing semantically segmented objects located within the environment (Um fig. 16A-16B shows semantically segmented objects (bedroom1, bedroom2, living room etc), “[0126] Referring to FIGS. 16A and 16B, the electronic apparatus 1511 (shown in FIG. 15) may provide a UI including a region 1610 showing a sensor map divided into a plurality of regions and a region 1620 showing context information, as illustrated in FIG. 16A. Here, the region 1610 showing the sensor map may be divided into the plurality of regions, and provide information on each region (information on whether or not members are present, and the like)”). 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 11 and 18 above, and further in view of Chang et al. (US Pat. Pub. No. 20130265189, “Chang”).

Regarding claim 16 UM as modified by Correnti and Peretz is silent about wherein the operational coverage area  includes a buffer.
Chang teaches operational coverage area includes a buffer ([0050] “…… In certain embodiments, the radar coverage region may be defined as a group of sub-regions with accuracy values within a preferred range. For example, where the accuracy values are calculated as a percentage of calculated distances in a sub-region that are less than or equal to a threshold value, the radar coverage region may be defined as the sub-regions that have accuracy values within a range such as 90%-100%. Of course, other ranges may be used”).
Chang and UM as modified by Correnti, Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz by having operational coverage area that includes a buffer as taught  by Chang.
The motivation for the above is to provide coverage map with high accuracy.

Regarding claim 20 UM as modified by Correnti and Peretz is silent about  wherein the operational coverage map includes a buffer.
Chang teaches operational coverage map includes a buffer ([0050] “…… In certain embodiments, the radar coverage region may be defined as a group of sub-regions with accuracy values within a preferred range. For example, where the accuracy values are calculated as a percentage of calculated distances in a sub-region that are less than or equal to a threshold value, the radar coverage region may be defined as the sub-regions that have accuracy values within a range such as 90%-100%. Of course, other ranges may be used”).
Chang and UM as modified by Correnti, Peretz and Gupta are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz by having operational coverage map that includes a buffer as taught  by Chang.
The motivation for the above is to provide coverage map with high accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612